Amended and Restated Appendix A to AMENDED AND RESTATED INVESTMENT ADVISORY AGREEMENT BETWEEN INVESTMENT MANAGERS SERIES TRUST AND 361 CAPITAL, LLC Fund Advisor Fee Effective Date 361 Long/Short Equity Fund 1.25% 12/19/11 361 Managed Futures Strategy Fund 1.50% 12/19/11 361 Global Managed Futures Strategy Fund 1.50% 02/10/14 361 Global Macro Opportunity Fund 1.25% 06/30/14 361 Global Long/Short Equity Fund 1.25% 11/26/14 Agreed and accepted this day of , 2014 THE TRUST: INVESTMENT MANAGERS SERIES TRUST on behalf of the 361 Funds By: Name: Title: THE ADVISOR: 361º Capital, LLC By: Name: Title:
